Tex. Business Organizations Code § 101.502
                             This document is current through the 2013 3rd Called Session

Texas Statutes and Codes > BUSINESS ORGANIZATIONS CODE > TITLE 3. LIMITED LIABILITY
COMPANIES > CHAPTER 101. LIMITED LIABILITY COMPANIES > SUBCHAPTER K.
SUPPLEMENTAL RECORDKEEPING REQUIREMENTS

§ 101.502. Right to Examine Records and Certain Other Information
  (a) A member of a limited liability company or an assignee of a membership interest in a limited liability company,
      or a representative of the member or assignee, on written request and for a proper purpose, may examine and copy
      at any reasonable time and at the member’s or assignee’s expense:
       (1) records required under Sections 3.151 and 101.501; and
       (2) other information regarding the business, affairs, and financial condition of the company that is reasonable for
           the person to examine and copy.
  (b) A limited liability company shall provide to a member of the company or an assignee of a membership interest in
      the company, on written request by the member or assignee sent to the company’s principal office in the United
      States or, if different, the person and address designated in the company agreement, a free copy of:
       (1) the company’s certificate of formation, including any amendments to or restatements of the certificate of
           formation;
       (2) if in writing, the company agreement, including any amendments to or restatements of the company
           agreement; and
       (3) any tax returns described by Section 101.501(a)(2).

History

Enacted by Acts 2003, 78th Leg., ch. 182 (H.B. 1156), § 1, effective January 1, 2006.

Annotations

Notes

Revisor’s Notes. --

  The revised law allows a representative of a member or a member’s assignee to request the records specified in this
section. No substantive change is intended.

Case Notes

 Business & Corporate Law: Corporations: Governing Documents & Procedures: Records & Inspection Rights:
Recordkeeping
Civil Procedure: Declaratory Judgment Actions: State Judgments: Uniform Declaratory Judgment Act

LexisNexis (R) Notes

 Business & Corporate Law: Corporations: Governing Documents & Procedures: Records & Inspection Rights:
Recordkeeping
1. Trial court erred in granting the special exceptions and the plea to the jurisdiction because the pleadings provided for
fair notice of the member’s claim, and a declaration of the member’s rights, if any, to examine the books and records would

                                                    MATT SOLIDAY